Citation Nr: 0101083	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-17 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1979 to 
September 1983.  

Service connection for an acquired psychiatric disorder was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in April 1999.  

This current matter came before the Board on appeal from a 
rating decision of June 1999, by the Buffalo, New York, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The notice of disagreement with this determination 
was received in June 1999.  The statement of the case was 
issued in July 1999.  The substantive appeal was received in 
August 1999.  The appeal was received at the Board in 
December 1999.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in September 2000.  


REMAND

As noted above, in a decision dated April 12, 1999, the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder.  Since there is a final prior Board 
decision on this claim, the threshold issue that must be 
decided by the Board is whether new and material evidence has 
been received to reopen a claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 7104(b) (West 
1991).

The Board does not have jurisdiction to consider a previously 
adjudicated claim, unless new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet.App. 167, 171 (1996).  However, 
in its June 1999 rating action, the RO treated this issue as 
a claim for service connection for an acquired psychiatric 
disorder.  The U.S. Court of Appeals for Veterans Claims has 
also held that it could be prejudicial to a veteran for the 
Board to consider a claim on a basis different from that 
employed by the RO.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
In this case, while the RO determined that the veteran's 
claim was not well grounded, it did not consider whether new 
and material evidence had been submitted to reopen the claim.  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board.  Barnett v. Brown, 8 
Vet.App. 1 (1995).  On appeal from that decision, the U.S. 
Court of Appeals for the Federal Circuit held that the Court 
of Appeals for Veterans Claims had correctly construed 38 
U.S.C. §§ 5108 and 7104 in holding that the Board is required 
to determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In addition, the Board notes that the July 1999 statement of 
the case did not provide the veteran the pertinent laws and 
regulations related to reopening previously disallowed 
claims, or explain how such laws and regulations are 
applicable to the veteran's appeal, including the opportunity 
to obtain and submit new and material evidence.  See 38 
C.F.R. § 19.29 (2000).  Consequently, the statement of the 
case is inadequate.  

Furthermore, with regard to cases involving the question of 
whether new and material evidence has been submitted to 
reopen a claim, VA previously relied upon the test set forth 
in the decision of the Court of Appeals for Veterans Claims 
in Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  This 
test required that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  

In order for a claim to be reopened, evidence submitted must 
be "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, the U.S. Court of 
Appeals for the Federal Circuit stated that the test created 
by the Court in Colvin was more restrictive than required by 
38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In Colvin, the Court was stated to have 
"impermissibly replaced the agency's judgment with its own 
and imposed on veterans a requirement inconsistent with the 
general character of the underlying statutory scheme for 
awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the Court of Appeals in Hodge.  

The Court has stated that, when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question, 
and an opportunity to submit such evidence and argument.  If 
not, it must be considered whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 384, 393 
(1993).  In addition, if the Board determines the veteran has 
been prejudiced by a deficiency in the statement of the case, 
the Board should remand the case to the RO pursuant to 38 
C.F.R. § 19.9, specifying the action to be taken.  Bernard at 
394.  Specifically, 38 C.F.R. § 19.29 (2000) requires that a 
statement of the case must be complete enough to allow the 
appellant to present written and/or oral argument before the 
Board, and it must contain, in pertinent part, a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  As the requirements of 38 C.F.R. 
§ 19.29 have not been satisfied by the RO, a remand is 
required in order to ensure due process to the veteran.  

We observe that the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Of 
particular significance in the present matter is language in 
the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  

With further regard to the new statute, the Veterans Benefits 
Administration has issued Fast Letter 00-87 (Nov. 17, 2000), 
and Fast Letter 00-92 (Dec. 13, 2000), providing interim 
guidance for claims processing until such time as regulations 
implementing the new statute are in place.  The Board is 
confident that the RO will take those recent claims-
adjudication enhancements into consideration in effectuating 
this Remand.  

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claim.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
actions:

1.  The RO should review the entire 
record, utilizing the standard set forth 
in 38 C.F.R. § 3.156(a) (2000), to 
determine whether new and material 
evidence has been submitted to reopen the 
veteran's claim for service connection 
for an acquired psychiatric disorder.  
If, and only if, it is determined that 
this claim should be reopened pursuant to 
38 U.S.C.A. § 5108, the RO should then 
undertake a de novo review of the entire 
record to determine whether all the 
evidence, both old and new, warrants a 
grant of entitlement to service 
connection.  

2.  If this determination remains 
unfavorable to the veteran in any way, 
both he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) in accordance with 38 
U.S.C.A. § 7105, which includes a summary 
of additional evidence submitted and any 
additional applicable laws and 
regulations.  The SSOC should include 
detailed reasons and bases for the 
decision reached.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to accord the veteran due process of 
law.  No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).




